UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7131


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

WESLEY TAVERUS BLAKENEY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00229-RBH-6)


Submitted:   September 26, 2013       Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Taverus Blakeney, Appellant Pro Se.           Carrie Fisher
Sherard, Assistant United States Attorney,         Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Wesley Taverus Blakeney appeals the district court’s

orders     denying      his    18    U.S.C.       § 3582(c)(2)         (2006)       motion        for

reduction of sentence and denying his motion to alter or amend

judgment.        We affirm.

                Blakeney      pled    guilty          to   conspiracy       to    possess     with

intent     to    distribute         and    distribute         fifty    grams        or    more    of

cocaine base and five kilograms or more of cocaine, in violation

of   21    U.S.C.    § 846      (2006).               Blakeney’s      advisory       Guidelines

imprisonment        range     was     calculated           using   the      career        offender

Guideline,       U.S.   Sentencing          Guidelines        Manual     (“USSG”)          § 4B1.1

(2008).         The district court granted a downward departure for

substantial assistance to the Government and sentenced Blakeney

in 2009 to 140 months’ imprisonment.

                Blakeney’s      18    U.S.C.          § 3582(c)(2)       motion          sought    a

sentence     reduction        based       on     Amendment     750     to     the    Sentencing

Guidelines—which           revised         the     offense      levels           applicable       to

certain cocaine base quantities under USSG § 2D1.1(c)—and the

Fair      Sentencing     Act    of        2010    (“FSA”),      Pub.     L.       No.    111-220,

124 Stat. 2372.         The district court determined that Blakeney was

not entitled to relief under the FSA because he was sentenced

before its effective date and that Amendment 750 had no effect

on his Guidelines range because he was sentenced as a career



                                                  2
offender.           Thus,       the        district       court        denied          Blakeney’s

§ 3582(c)(2) motion.

              After       review      of    the    record,       we    find      no    reversible

error in the district court’s denial of § 3582(c)(2) relief.

Because Blakeney was sentenced in 2009, prior to the effective

date    of    the       FSA,   the    FSA     does      not    apply       to    his    sentence.

United States v. Bullard, 645 F.3d 237, 246-49 (4th Cir. 2011).

While Blakeney argues that United States v. Munn, 595 F.3d 183,

192 (4th Cir. 2010) (holding that a career offender designation

did not bar a § 3582(c)(2) sentence reduction based on Amendment

706    to    the    Guidelines        where       the   sentencing         court       granted   an

overrepresentation             departure      and       relied    on       the    cocaine    base

Guidelines         in     calculating         the       extent        of    the        departure),

authorized the district court to reduce his sentence, Blakeney’s

sentence is distinguishable from the situation in Munn because

Blakeney has not demonstrated that the district court relied on

the cocaine base Guidelines in calculating the extent of the

departure.

              Further, following the ruling in Munn, “the Sentencing

Commission clarified that when a defendant is a career offender,

the career offender range is the ‘applicable guidelines range’

for     sentencing             purposes.”             United     States           v.      Quarles,

889 F. Supp. 2d 783, 787 (E.D. Va. 2012) (noting that Amendment

759 to the Guidelines “effectively abrogates” the holding that a

                                                  3
defendant, “despite being a career offender, is eligible for a

[§ 3582(c)(2)]     sentence     reduction     if,     after      a    departure,        his

sentence falls squarely within the otherwise applicable [cocaine

base]       [G]uideline[s]         range”),          aff’d,           No.       12-7486,

2013 WL 2278777, at *1 (4th Cir. May 24, 2013); see USSG App. C,

Amend. 759 (2011).         Because we do not conclude that Blakeney’s

Guidelines range was based on USSG § 2D1.1(c), we cannot agree

with     Blakeney’s    contention     that        Amendment      750        altered     his

Guidelines range.         Accordingly, we affirm the district court’s

order denying Blakeney’s § 3582(c)(2) motion.

            We further conclude that the district court lacked the

authority to revisit its order denying § 3582(c)(2) relief to

Blakeney.        United   States    v.   Goodwyn,      596       F.3d       233,    235–36

(4th Cir.    2010).       Accordingly,       we    also     affirm      the     district

court’s    order    denying     Blakeney’s        motion    to       alter     or     amend

judgment.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented         in    the     materials

before    this   court    and   argument     would    not     aid     the     decisional

process.



                                                                                AFFIRMED




                                         4